Order issued September 11, 2014




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-01431-CR
                       ________________________________________

                         ERKENIS DESEAN WHITE, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                                       ORDER

                          Before Justices Bridges, Lang, and Evans

       Based on the Court’s opinion of this date, we GRANT the May 2, 2014 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Erkenis Desean White, TDCJ No. 1891591, Tulia Transfer Facility, 4000 Highway 86 West,

Tulia, Texas, 79088.



                                                   / Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE